In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated September 6, 2012, which granted that branch of the defendant’s motion which was, in effect, for leave to serve and file a late motion for summary judgment, and thereupon granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, that branch of the defendant’s motion which was, in effect, for leave to serve and file a late motion for summary judgment is denied, and that branch of the motion which was for summary judgment dismissing the complaint is denied as academic.
Contrary to the Supreme Court’s conclusion, the defendant did not demonstrate good cause for its failure to timely serve and file its motion for summary judgment, as required by CPLR 3212 (a) (see Brill v City of New York, 2 NY3d 648 [2004]; Finger v Saal, 56 AD3d 606, 606-607 [2008]; cf. Adika v Dramitinos, 74 AD3d 848, 848-849 [2010]). Accordingly, the Supreme Court should have denied that branch of the defendant’s motion which was, in effect, for leave to serve and file a late motion for summary judgment, and should have denied that branch of the motion which was for summary judgment dismissing the complainant as academic (see Greenpoint Props., Inc. v Carter, 82 AD3d 1157, 1158 [2011]).
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.